DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 18 and 19 have been amended.  Claims 1-20, 31, and 33-41 are pending and under consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is vague and indefinite in the recitation of “CD25 amino acid sequence depicted in Table 3”.
Section 2173.05(s)  of the M.P.E.P. states:
 Reference to Figures or Tables

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a patient with hematological cancer wherein the cancer comprises cells expressing CD25, comprising the administration of  therapeutically effective amount of the conjugate of clam 1, does not reasonably provide enablement for a method of treating a non-hematological cancer or a hematological cancer not having cells expressing CD25.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 33 is broadly drawn to a method of treating any cancer by administration of the conjugate of claim 1.  Claim 1 requires that the conjugate comprise an anti-CD25 antibody.  Kreitman  et al (Journal of Clinical Oncology, 2000, Vol. 18, pp. 1622-1636) teach that CD25 is  present on the malignant cells of patients with a variety of hematological malignancies.   Kreitman et al teach that CD25 is consistently present in ATL cells, it is present in approximately 50% of patent with B-cell CLL; “up to” 100% of patients with anaplastic large cell lymphoma; 33%-55% of B cell HNL; 20% to 50% of PTCL, 40% to 50%  or cutaneous T cell lymphoma, 75% to 90% of patients with Hodgkin’s disease and 80% of patients with hairy cell leukemia (page 1623, first column, first full paragraph).  One of skill in the art would reasonably conclude that with the exception of ATL, not all patients with hematological malignancies had malignant hematological cells which expressed CD25.  Kreitman et al teach that intoxication of cells by  recombinant  immunotoxin targeting CD25 (LMB-2)  requires binding to CD25, internalization and processing of the toxin (page 1622, second column, lines 15-18).  Thus, the presence of CD25 on hematological cancer cells is required for activity of the instant administered  conjugate to deplete the targeted cells.  It is noted that administration of the same immunotoxin, LMB-2, to melanoma patients for the targeting of CD25 regulatory cells (Tregs), although causing a partial reduction of circulating and tumor-infiltrating Treg cells in vivo, did not lead to any patient having an objective response (Powell et al, Journal of Immunology, 2007, Vol. 179, pp. 4919-4928, abstract).  Thus, the administration of the conjugate of claim 1 to any patient with cancer does not provide a reasonable expectation of success for the treatment of the cancer.   Given the lack of teachings and guidance in the specification regarding the above issues, one of skill in the art would be subject to undue experimentation in order to carry out the broadly claimed method.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 encompasses a genus of conjugates of claim 1, wherein the anti-CD25 antibody competes for binding to CD25 with an antibody that  comprises the 6 CDR regions of daclizumab.  When given the broadest reasonable interpretation, the genus encompasses antibodies that are defined by the functional limitation of competing for binding with the antibodies that comprises the 6 CDR sequences of daclizumab, but are not limited to antibodies that comprise said CDR regions.  The genus of antibodies admits any antibody that binds to the same epitope as daclizumab, or binds to an overlapping epitope of daclizumab.  The genus is not adequately described by antibodies that bind to the 6CDR regions of daclizumab because other antibodies having different paratopes which bind to the same epitope or an overlapping epitope of daclizumab will compete with antibodies that comprise the 6 CDRs of daclizumab.  One of skill in the art could not envisage a member of the genus of antibodies relied upon in the instant claimed conjugate beyond the genus of antibodies that comprise the 6 CDR regions of daclizumab.  Thus, one of skill in the art would reasonably conclude that applicant was no in possession of the genus of antibodies required for the claimed conjugates at the time of the effective filing date.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 14-20, 31, 33-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitman et al (Journal of Clinical Oncology, 2000, Vol. 18, pp. 1622-1636) in view of Esteva et al (Am Soc Clin Oncol Educ Book, 2015, pp. e117-1125), and Rabuka et al (WO2017/083306, reference of the IDS) as evidenced by Depper et al (Journal of Immunology, 1983, Vol. 131, pp. 690-696).
Claim 1 is drawn to a conjugate of formula I, wherein W1 is a maytansinoid and W2 is an anti-CD25 antibody.  Claim 2 requires that the 4-amino piperidine has the indicated structure and R12 is selected from H, alkyl, substituted alkyl, PEG moiety, aryl and a substituted aryl.  Claim 3 requires that T1, T2, T3 and T4, and V1, V2, V3 and V4 of the conjugate of claim 1 are selected from the table.  Claim 4 specifies that the linker, L, of the conjugate of claim 1 is selected from one of the four indicated structures, with various qualifications regarding f, n, p, R and R’.  Claim 5 specifies that the maytansinoid of the conjugate of claim 1 has the indicated formula, wherein the squiggly line indicate attachment between the maytansinoid and the linker. Claim 6 requires specific substituents for T1, V1, T2, V2, T3, V3, T4 or V4 in the conjugate of claim 1.
Claim 10 require that the anti-CD25 antibody of the conjugate of claim 1, competes with Il-2 for binding to CD25.  Claim 14 requires that the anti-CD25 antibody of the conjugate of claim 1 comprises a sequence of formula II, wherein FGly’ is the amino acid residue coupled to the maytansinoid through the linker and Z20, Z30, X1 and X2 and X3 are further qualified.  Claim 15 embodies the conjugate of claim 14 wherein the sequence of formula II is SEQ ID NO:144.  Claim 16 embodies the conjugate of claim 1 wherein Z30, X1, X2 and X3 are further defined. Claim 17 requires the conjugate of claim 14, wherein the sequence is positioned at a C-terminus of a HC constant region of the anti-CD25 antibody.  Claim 18 requires that the sequence of formula II is C-terminal to SEQ ID NO:145.  Claim 19 requires that the CH constant region of the conjugate of claim 17 comprises SEQ ID NO:39 as a specific embodiment of formula II.   Claim 20 defines Z30, X1, X2 and X3 in the conjugate of claim 18.
Claim 31 is drawn to a pharmaceutical composition comprising a conjugate of claim 1 and a pharmaceutically acceptable excipient. 
Claim 33 is drawn to a method of treating a cancer in a subject comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a conjugate of claim 1.  Claims 34, 35, 38-40 specify that the cancer is a hematological mlaignancy, leukemia, lymphoma, HL, and NHL, respectively.
Kreitman et al teach the administration of anti-TAC-PE38 (LMB-2) to patients with CD25+ hematological malignancies (Title and page 1622, paragraph headed “Patients and Methods”).  Kreitman et al teach that LMB-2 is an anti-CD25 recombinant immunotoxin that comprises an anti-CD25 Fv fragment fused to P. endotoxin (page 1622, paragraph headed “Purpose”).  Kreitman et al teach the administration of LMB-2 to patients with the refractory hematological malignancies of Hodgkin’s disease, NHL, chronic lymphocytic leukemia, hairy cell leukemia, peripheral T cell lymphoma, cutaneous T cell lymphoma, and adult T cell leukemia, which meets the limitations of claims 34, 35, 38-40.  It is noted that Hodgkin’s Disease is also known as Hodgkin’s lymphoma, which meets the requirements of claim 39.  
Kreitman et al teach that the median half-life of the LMB-2 was 4 hours (abstract, second column, line 2).   
Kreitman et al teach that the LMB-2 immunotoxin was added to a PAB bag containing 50 ml of 0.2% HSA in 0.9% saline (page 1624, lines 1-4 under the heading “Immunotoxin Administration”) which meets the requirements of claim 31, wherein the pharmaceutically acceptable excipient is HSA and saline.
Kreitman et al teach one complete response and 7 partial responses out of 35 treated patients.
Kreitman et al do not teach a conjugate comprising the anti-Tac antibody and a maytansinoid, rather than the PE38 toxin, by way of the connector of formula I and a linker.
Esteva et al teach that the three components of the antibody drug conjugate, antibody-linker and drug, must be stable in circulation for days or weeks (page e118, fourth bullet under “Key Points”).  Esteva et al teach that  the drugs most widely used for making ADCs target tubulin or DNA and are all potent  cytotoxic agents with IC50 in the picomolar range in vitro (page e118, first paragraph under “Drugs”).  Esteva et al teach that the requirement for high cytotoxicity  is necessary because only  a small fraction of the ADCs reach their target in vivo (page e118, lines 1-3 of the second paragraph under “Drugs”).  Esteva et al teach maytansinoids, dolastatin analogues, duocarmycins, calicheamicins an amatoxins have the required cytotoxic potencies (page e118, fist column, line 3 under “Drugs” to page e119, first column, line 1).
Claims 1-7, 9-11 and 26 of Rabuka et al teach the structural requirements of instant claims 1-7, 14-16 and 31, respectively, including the maytansinoid as the delivered drug with the exception that W2 is an anti-CD22 antibody rather than an anti-CD25 antibody.  Claims 20, 24 and 25 of Rabuka et al teach the limitation of instant claim 17, with the exception that W2 is an anti-CD22 antibody rather than an anti-CD25 antibody.  Rabuka et al teach the specific requirements of instant claims 18-20 (paragraphs [0018]-[0020]).  Rabuka et al teach the administration of the claimed conjugate to patients with hematological cancers expressing CD22 (paragraph [00432]). Rabuka et al teach that the structure of the conjugate including linker and connecting group, allow for the production of the antibody-drug conjugate in a biologically active, homogenous form by using the selective formation of chemical bonds on a polypeptide (paragraph [0004]).  Rabuka et al teach that the concentrations of total antibody, total ADC, and total conjugate was monitored in the peripheral blood of rats for 21 days after receiving a single 3 mg/kg dose of the ADC (Table 2 and FIG. 25) and the pharmacokinetic parameters obtained for all three analytes: antibody, total ADC, and total conjugate, were similar, indicating that the conjugate was largely stable in circulation (paragraph [00504]). Rabuka et al teach that the elimination half- lives of total antibody, total ADC, and total conjugate were 9.48, 6.13, and 7.22 days, respectively (paragraph [00504]).
It would have been prima facie obvious prior to the effective filing date to substitute the connector-linker of Rabuka et al for the PE38 toxin of Kreitman et al for the production of the ADC of Rabuka et al, wherein W2 is the anti-Tac antibody of Kreitman rather than anti-CD22 antibody of Rabuka et al.  One of skill in the art would have been motivated to do so by the teachings of Esteva et al that the three components of the antibody drug conjugate, antibody-linker and drug, must be stable in circulation for days or weeks in contrast to the teachings of Kreitman et al that the half-life of the anti-Tac PE38 was 4 hours. One of skill in the art would be motivated to select the conjugate of Rabuka et al for modification to the method of Kreitman et al because Rabuka et al teach that the conjugate having the required connector and linker can be made with homogeneity and because Rabuka et al also teach that the half-life of the ADC is over six days.   One of skill in the art would have been motivated to provide an improvement to the method of Kreitman et al because out of the 35 patents who were administered the LMB-2 conjugate of Kreitman et al, only one achieved a complete response, and seven achieved a partial response.  One of skill in the art would understand in light of the teachings of Esteva et al that the PE38 toxin of Kreitman et al was a protein that was prone to rapid proteolytic degradation in the blood of patients before the immunotoxin reached the targeted CD25 and that this was responsible for the 4-hour half-life of the anti-TAcPE38 immunotoxin.  One of skill in the art would understand that using the anti-Tac antibody of Kreitman et al conjugated to a drug such as a maytansinoid as taught by Esteva et al would provide a targeted conjugate with a much longer half-life in circulation after administration to a patient based on the teachings of Rabuka et al of elimination half- lives of total antibody, total ADC, and total conjugate of 9.48, 6.13, and 7.22 days, respectively, such that more conjugate would arrive at CD25 on the malignant cells and more efficacy would result. 
Regarding claim 10, Depper et al provide evidence that anti-Tac specifically blocks greater than 95% of the binding of radiolabeled Il-2 in a T cell line in vitro (abstract, lines 4-5).  Thus, the anti-CD25, anti-Tac antibody in the conjugate rendered obvious by the combined teachings of Kreitman et al, Esteva et al and Rabuka et al would inherently have the ability to compete with Il-2 for binding to CD25.  

Claims 1-7, 10, 14-20, 31, 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitman et al, Esteva et, Rabuka et al and Depper et al as applied to claims 1-7, 10, 14-20, 31, 33-35 and 38-40 above, and further in view of Nakase et al (PLoS One, 2015, vol. 10, 19 pages).
Claim 36 requires that the leukemia in claim 35 is AML.  Claim 37 specifies that the AML is refractory AML.
The combined teachings of Kreitman et al, Esteva et, Rabuka et al and Depper et al render obvious claim 35 wherein the subject being treated for a CD25 positive hematological malignancy, specifically refractory chronic lymphocytic leukemia, refractory hairy cell leukemia, and refractory adult T cell leukemia, for the reasons set forth above.  None of Kreitman et al, Esteva et, Rabuka et al and Depper et al teach or suggest the treatment of AML or refractory AML.
Nakase et al teach that in patients less than or equal to 60 years old with CD25/IL-2Rα positive AML correlated with a shorter overall survival (abstract).  Nakase et al teach that AML patients less than or equal to 60 years old who were high expressers of Il- IL-2Rα showed a higher relapse rate and therapy refractoriness even when achieving a complete response and significantly poorer overall survival compared to low expressers of Il-2-Rα (page 13/19, lines 9-7 of the bottom paragraph).  Nakase et al teach that even allogeneic hematopoietic stem cell transplantation showed a limited effect for Il-2Rα positive AML and suggests that new therapeutic approaches targeting Il-2Rα are expected to improve prognosis of this type of AML (page 16/19, lines 3-5 of the second full paragraph).
It would have been prima facie obvious at the time prior to the effective filing date to use the method rendered obvious by the combined teaching of Kreitman et al, Esteva et, Rabuka et al and Depper et al to treat patients with AML and refractory AML which was Il-2Rα/CD25 positive.  One of skill in the art would have been motivated by the teachings of Nakase et al on the expression of Il-2Rα in a subgroup of patients that were less than or equal to 60 years of age, wherein said AML patients had shorter overall survival, and were refractory even when a complete response was achieved, and the suggestion of Nakase et al that therapeutic approaches targeting Il-2Rα are expected to improve prognosis of this type of AML.




Claims 1-20, 31, 33-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitman et al, Esteva et, Rabuka et al and Depper et al as applied to claims 1-7, 10, 14-20, 31, 33-35 and 38-40 above, and further in view of Shames (WO2005/030252) and Binder et al (Cancer Research, 2007, Vol. 67, pp. 3518-3523).
Claim 8 requires that the anti-CD25 antibody of the conjugate of claim 1 is an IgG1 antibody.
Claim 9 specifies that the in the conjugate of claim 7, the anti-CD25 antibody is an IgG1 kappa antibody.
Claim 11 requires that the anti-CD25 antibody binds an epitope within amino acids 101-137, and epitope 2 within amino acids 106-132, an epitope within amino acids 111-127, an epitope comprising amino acids 116-122 or an epitope consisting of amino acids 116-132 of a CD25 amino acid sequence.
Claim 12 requires that the anti-CD25 antibody of claim 1 competes for binding to CD25 with an antibody comprising the 6 CDR regions of daclizumab.  
Claim 13 specifies that the anti-CD25 antibody of claim 1 comprises the 6 CDR or daclizumab.
The combined teachings of Kreitman et al, Esteva et, Rabuka et al and Depper et al render obvious the instant claims to the extent that the antibody of claim 1 was derived from anti-Tac.  None of Kreitman et al, Esteva et, Rabuka et al or Depper et al teach or suggest an anti-CD25/IL-2Rα antibody which is daclizumab.
Shames et al teach that daclizumab is a humanized IgG1 monoclonal antibody of low immunogenicity that specifically binds to CD25 (page 2, lines 4-9).  Shames et al teach that daclizumab is approved by the FDA (page 2, lines 13) and that in a Phase I study, no specific adverse events were associated with its administration (page 2, lines 30-32).  
IT would have been prima facie obvious at the prior to the effective filing date to substitute daclizumab for the anti-Tac antibody of Kreitman et al in the method and conjugate rendered obvious by the combination of Kreitman et al, Esteva et, Rabuka et al and Depper et al.  One of skill in the art would have been motivated to do so by the teachings of Shames et al on the properties of Daclizumab.  One of skill in the art would be motivated to use an antibody with low immunogenicity in the event that patients need multiple admisntration of the conjugate over time for the treatment of their hematological malignancies so that the patients do not mount an antibody response to the administered conjugate and render said conjugate ineffective.  One of skill in the art would further recognize daclizumab as an art recognized equivalent of anti-Tac in terms of binding to the CD25 subunit of the Il-2 receptor and therefore have reasonable expectation for success in the substitution of daclizumab for anti-Tac in the conjugate and methods of the invention.
Regarding claim 11, Binder et al provide evidence that daclizumab binds to amino acids 116-122 within the CD25 epitope (abstract).  Thus, the conjugate of claim 1 wherein the antibody was daclizumab inherently meets the limitations of claim 11 for an epitope within amino acids 101-137, an epitope within amino acids 106-132, an epitope within amino acids 111-127, an epitope comprising amino acids 116-122 and an epitope consisting of amino acids 116-122 of CD25.

Claims 1-7, 10, 14-20, 31, 33-35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitman et al, Esteva et, Rabuka et al and Depper et al as applied to claims 1-7, 10, 14-20, 31, 33-35 and 38-40 above, and further in view of Powell et al (Journal of Immunology, 2007, Vol. 179, pp. 4919-4928).
Claim 41 is drawn to a method of reducing inhibitor signals derived from regulatory T cells in a subject comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a conjugate of claim 1 wherein the administering is effective to reduce inhibitor signals derived from regulatory T cells in the subject. 
The combined teachings of Kreitman et al, Esteva et, Rabuka et al and Depper et al render obvious the instant claims, wherein the conjugate is used for the treatment of CD25 positive hematological malignancies.  None of Kreitman et al, Esteva et al, Rabuka et al or Depper et al teach a method of reducing inhibitory signals derived from Treg cells in a subject. 
Powell et al teach that the administration of the LMB-2 immunotoxin of Kreitman et al resulted in a significant reduction in Treg cells in the peripheral blood of patients with metastatic melanoma (Title and page 4925, lines 1-2 under the heading “LMB-2 -mediated Treg cell reduction…”).  Powell et al teach that LMB-2 had a half-life in the serum of patients with metastatic melanoma that was nearly half of that previously measured in patients with hematological cancer (page 4921, lines 1-10 under the heading “Pharmacokinetics and neutralizing Ab induction…”).  
Thus, it would be inherent in the method rendered obvious by the combined teachings of  Kreitman et al, Esteva et al, Rabuka et al and Depper et al that the administered conjugate of claim 1 would act to reduce Treg cells in the patients with hematological malignancies because the conjugate would target the hematological CD25 positive cancer cells as well as CD25 Treg cells in said patients.
Further, it would have been prima facie obvious at the time prior to the effective filing date to administer the conjugate rendered obvious by the combined teachings of Kreitman et al, Esteva et, Rabuka et al and Depper et al to patients with non-hematological cancers for the reduction of Treg cells in said patients.  One of skill in the art would have been motivated to do so because it is expected that the antibody-maytansinoid conjugate would have a much longer half-life in the blood of said patients, so that the reduction of CD25 Treg cells  would persists for days rather than minutes thus, imparting more efficacy that the administered LMB-2 immunotoxin of Powell et al.

All claims are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643